PONDER, Judge,
dissenting.
I agree with the majority that the awarding authority should give adequate notice and a fair hearing before disqualifying the lowest bidder.
I disagree with the conclusion that plaintiff was given sufficient notice and hearing. After deficiencies were found in the September inspection, Haughton’s response was received without comment or further action. Additional contracts were awarded to Haughton. Haughton’s representative, who was present for the signing of the contract, was first informed his company was being disqualified on the day of the signing. The awarding officer testified he came to a conclusion only on that day. Haughton was lulled into the feeling that nothing was amiss and then informed at the last minute that it would not be given the contract.
Without affording a brief for the quality of Haughton’s work, I feel that the requirements and spirit of LSA 38:2211 were not complied with. The approval of the state’s action can lead to easy evasion of that statute.
I dissent.